UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 21-7076


ROBERT HOLLAND KOON, a/k/a Robert Koon, a/k/a Robert H. Koon,

                     Plaintiff - Appellant,

              v.

MICHAEL MCCALL; CHARLES WILLIAMS; LIEUTENANT ROBYN
TAYLOR; NURSE RICHTER; CHAPLAIN BARBER; OFFICER COLLIER;
ARDISTER BROWN,

                     Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Florence.
David C. Norton, District Judge. (4:19-cv-00406-DCN)


Submitted: November 18, 2021                                 Decided: November 22, 2021


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Holland Koon, Appellant Pro Se. Elloree Ann Ganes, William Marshall O’Neil,
HOOD LAW FIRM, Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Robert Holland Koon appeals from the district court’s order denying his motion to

set aside settlement and granting Defendants’ motion to enforce settlement. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Koon v. McCall, No. 4:19-cv-00406-DCN (D.S.C. Mar. 29,

2021). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                           2